Title: From George Washington to the United States Senate, 14 March 1792
From: Washington, George
To: United States Senate



United States [Philadelphia] 14th March 1792.

Appointments for twelve companies of Infantry.



Captains.
Lieutenants.
Ensigns.


Vermont.
William Eaton
James Underhill
Charles Hyde


New York
Isaac Guion
Robert Cochran
Nanning I. Vischer.


New Jersey
✻Zebulon Pike
✻John Read
✻John Polhemus.


Pennsylvania
✻Jacob Slough
✻Robert Thompson
✻John Paine


Delaware
James Wells
✻Maxwell Bines (Pennsylva)
✻William Diven (Pennsylvania.)


Maryland
✻Henry Carberry
✻Benjamin Price
Campbell Smith.



✻William Buchannen
✻Henry DeButts
✻William Pitt Gassaway.



✻William Lewis
✻Joseph Gough
Charles Wright.


Virginia
✻Nicholas Hannah.
✻William McRea
✻Aaron Gregg.



✻Joseph Brock
✻Henry B. Towles
✻Peter Grayson.



John Heth
Samuel Tinsley
Peter Marks


North Carolina
Joseph Kerr
Thoms E. Sumner
Samuel Davidson.


 

Gentlemen of the Senate.

I nominate the above-named persons for the commissioned officers of twelve companies—This nomination will complete the company officers of the additional troops, according to the arrangement which will hereafter be made, in pursuance of the powers vested in me by law.

Go: Washington

